EXHIBIT 10.1
 
Execution Copy




AMENDMENT NO. 1 (this “Amendment”) dated as of July 19, 2013 TO THE SUBSCRIPTION
AGREEMENT, among AMERICAN EXPRESS CREDIT CORPORATION, a Delaware corporation, as
Borrower (the “Borrower”); CITIBANK N.A., SYDNEY BRANCH, COMMONWEALTH BANK OF
AUSTRALIA, NATIONAL AUSTRALIA BANK LIMITED and WESTPAC BANKING CORPORATION, as
Mandated Lead Arrangers and Bookrunners; the BANKS party to the Subscription
Agreement referenced below; and CITISECURITIES LIMITED, as facility agent (in
such capacity, the “Facility Agent”).


WHEREAS, the parties have entered into a Subscription Agreement dated as of
August 3, 2011 (the “Subscription Agreement”);


WHEREAS, the Borrower has requested that the Subscription Agreement be amended
in certain respects as provided in this Amendment; and


WHEREAS, pursuant to Section 9.5 of the Subscription Agreement, the Banks are,
on terms and conditions stated below, willing to grant the request of the
Borrower, and the Borrower and the Banks have agreed to amend the Subscription
Agreement as set forth in this Amendment;


Section 1.  Definitions.  Except as otherwise defined herein, terms defined in
the Subscription Agreement are used herein as defined therein.


Section 2.  Amendments.  Subject to the satisfaction of the conditions precedent
specified in Section 4 below, but effective as of the date hereof, the
Subscription Agreement is hereby amended as follows:


2.01.  The reference to “August 3, 2014”  in the definition of “Tranche A
Termination Date” in Section 1.1 of the Subscription Agreement is amended to
read “August 3, 2015”.


2.02.  The pricing grid applicable to Tranche A Loans set forth immediately
under the heading “Tranche A” in the definition of “Applicable Margin” in
Schedule 1.1(b) of the Subscription Agreement is hereby amended to read as
follows:



 
Level I
Level II
Level III
Level IV
Level V
Level VI
Level VII
Applicable Margin
0.475%
0.525%
0.575%
0.625%
0.725%
0.825%
1.025%
Facility Fee Rate
0.475%
0.525%
0.575%
0.625%
0.725%
0.825%
1.025%



2.03.  Article IV of the Subscription Agreement is hereby amended to insert
Section 4.13 to read as follows:
 
SECTION 4.13    Sanctioned Persons.  Neither the Borrower nor any of its
Significant Subsidiaries, and, to the knowledge of the Borrower, none of their
respective directors, officers or employees (i) is currently the subject of
Sanctions, (ii) is located or organized or residing in any Designated
Jurisdiction or (iii) is or has been (within the previous five (5) years)
engaged in any transaction with any Person who is now or was the subject of
Sanctions or who is located, organized or residing in any Designated
Jurisdiction. No Loan, nor the proceeds of any Loan, has been used, directly or
indirectly, to lend, contribute, provide or has otherwise been made available to
fund any activity or business in any Designated Jurisdiction or any Person who
is the subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Bank, the Mandated Lead Arrangers or the
Facility Agent) of Sanctions.



 
 
 
 

--------------------------------------------------------------------------------

 

 
As used in this Section 4.13: “Designated Jurisdiction” means any country or
territory to the extent that such country or territory itself is the subject of
any Sanction; and “Sanctions” means any international economic sanction
administered or enforced by the Office of Foreign Assets Control of the United
States Department of the Treasury, the United Nations Security Council, the
European Union, Her Majesty’s Treasury or other relevant sanctions authority.


Section 3.  Representations and Warranties.  The Borrower represents and
warrants as to itself that the representations and warranties set forth in
Article IV of the Subscription Agreement are true and complete on the date
hereof as if made on and as of the date hereof and as if each reference in said
Article IV to “this Agreement” included reference to this Amendment.


Section 4.  Conditions Precedent.  As provided in Section 2 above, the amendment
of the Subscription Agreement contemplated hereby shall become effective, as of
the date hereof, upon the satisfaction of the following conditions precedent:


4.01.  Execution by All Parties.  This Amendment shall have been executed and
delivered by the Borrower and each of the Banks.


4.02.  Fees.  The Borrower shall have paid all accrued fees and expenses of the
Facility Agent (including the reasonable fees and expenses of counsel to the
Facility Agent in connection with this Amendment), and the Facility Agent shall
have received for the account of each extending Bank the extension fee in an
amount that shall have been agreed between the Borrower and the Facility Agent.


4.03.  Tranche A Commitments.  Each of the actions set forth in Section 5 shall
have occurred.


Section 5.  Assignment of Certain Tranche A Commitments.  Immediately and
automatically upon the effectiveness of this Amendment, each of the Banks listed
on Schedule 1 hereto in its capacity as a Tranche A Bank (collectively, the
“Dropping Tranche A Banks”) shall no longer be a Tranche A Bank and, in
connection therewith, (i) the Dropping Tranche A Banks shall assign and sell at
par to the Banks listed on Schedule 2 hereto (collectively, the “Upsizing
Tranche A Banks”) all of their Tranche A Commitments, together with their
outstanding Tranche A Loans and all of the related rights under the Credit
Documents, and (ii) the Upsizing Tranche A Banks shall purchase and assume at
par all of the Tranche A Commitments of the Dropping Tranche A Banks, together
with all of the outstanding Tranche A Loans held by the Dropping Tranche A Banks
and all of the related rights under the Credit Documents, and shall pay accrued
and unpaid interest and Facility Fees thereon, in each case such that Tranche A
Commitments and Tranche A Loans shall be held by the Upsizing Tranche A Banks as
set forth on Schedule 2 hereto.  To effect the foregoing payments, the related
transfers of funds shall be netted to the extent necessary to minimize the
actual flows of funds between the relevant parties.  The parties hereto waive
any other actions required by Section 9.6(d) of the Subscription Agreement to
effect the foregoing assignments.
 
 
 
-2-

--------------------------------------------------------------------------------

 

 
Section 6.  Miscellaneous.  Except as herein provided, the Subscription
Agreement shall remain unchanged and in full force and effect.  This Amendment
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.  This Amendment shall be
governed by, and construed in accordance with, the law of the State of New York.




[Signature pages to follow]

 
-3-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
 
 



 
AMERICAN EXPRESS CREDIT CORPORATION
 
 
         
By:
  /s/ Vivian Zhou
     
Name:  Vivian Zhou
   
Title: Treasurer





 
 

--------------------------------------------------------------------------------

 



CITIBANK, N.A., SYDNEY BRANCH
 
 


By:  /s/ Lachlan Tracey                                                
           Name:  Lachlan Tracey
           Title:    Director


By:  /s/ Glenn Phillips                                                
           Name:  Glenn Phillips
           Title:    Director




WESTPAC BANKING CORPORATION




By:  /s/ Robert
Cameron                                                           
           Name:  Robert Cameron
           Title:    Associate Director






COMMONWEALTH BANK OF AUSTRALIA




By:  /s/ Matthew Lever                                                
           Name:  Matthew Lever
           Title:    Director






NATIONAL AUSTRALIA BANK LIMITED




By:  /s/ Rosemarie
DiCanto                                                           
           Name:  Rosemarie DiCanto
           Title:    Director






SUMITOMO MITSUI BANKING CORPORATION




By:  /s/ Alan Krouk                                                
           Name:  Alan Krouk
           Title:    Managing Director

 
 

--------------------------------------------------------------------------------

 

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED
 


By:  /s/ Robert Grillo                                                
           Name:  Robert Grillo
           Title:    Director






BANK OF AMERICA, N.A.
 
 
By:  /s/ Scott W.
Reynolds                                                           
           Name:  Scott W. Reynolds
           Title:    Director






DEUTSCHE BANK AG NEW YORK BRANCH
 
 
By:  /s/ Virginia
Cosenza                                                           
           Name:  Virginia Cosenza
           Title:    Vice President


By:  /s/ Ming K. Chu                                                
           Name:  Ming K. Chu
           Title:    Vice President






JPMORGAN CHASE BANK, N.A.


 
By:  /s/ Lorenzo
Melendez                                                           
           Name:  Glenn Phillips
           Title:    Executive Director






MIZUHO BANK, LTD.
 
 
By:  /s/ Debra Anne Hazelton                                                
           Name:  Debra Anne Hazelton
           Title:    General Manager

 
 

--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMAN ISLAND BRANCH




By:  /s/ Doreen Barr                                                            
           Name:  Doreen Barr
           Title:    Authorized Signatory


By:  /s/ Alex Verdone                                                
           Name:  Alex Verdone
           Title:    Associate




LLOYDS TSB BANK PLC
 
 
By:  /s/ Dennis
McClellan                                                           
           Name:  Dennis McClellan
           Title:    Assistant Vice President


By:  /s/ Karen Weich                                                
           Name:  Karen Weich
           Title:    Vice President




ROYAL BANK OF CANADA


 
By:  /s/ Nicole
Fawkner                                                           
           Name:  Nicole Fawkner
           Title:    Director, Corporate Banking




THE ROYAL BANK OF SCOTLAND PLC




By:  /s/ Fergus Smail                                                
           Name:  Fergus Smail
           Title:    Director




UBS AG, AUSTRALIA BRANCH


 
By:  /s/ Luke
Goldsworthy                                                           
           Name:  Luke Goldsworthy
           Title:    Director


By:  /s/ Celle Raguine                                                
           Name:  Celle Raguine
           Title:    Associate Director

 
 

--------------------------------------------------------------------------------

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., SYDNEY BRANCH


 
By:  /s/ Shunsuke
Suzuki                                                           
           Name:  Shunsuke Suzuki
           Title:    Deputy General Manager






GOLDMAN SACHS LENDING PARTNERS LLC


 
By:  /s/ Michelle
Latzoni                                                           
           Name:  Michelle Latzoni
           Title:    Authorized Signatory






HSBC BANK AUSTRALIA LIMITED


 
By:  /s/ Charlotte
Middleton                                                           
           Name:  Charlotte Middleton
           Title:    Attorney, Chief Risk Officer






STANDARD CHARTERED BANK




By:  /s/ James P.
Hughes                                                           
           Name:  James P. Hughes
           Title:    Director


By:  /s/ Andrew Y. Ng                                                
           Name:  Andrew Y. Ng
           Title:    Director






TORONTO DOMINION (TEXAS) LLC


 
By:  /s/ Masood Fikree                                                
           Name:  Masood Fikree
           Title:    Authorized Signatory

 
 

--------------------------------------------------------------------------------

 

THE NORTHERN TRUST COMPANY


 
By:  /s/ Sophia E. Love                                                
           Name:  Sophia E. Love
           Title:    Vice President




KEB AUSTRALIA LTD.


 
By:  /s/ Jong Min
Jeong                                                           
           Name:  Jong Min Jeong
           Title:    Managing Director






TAIWAN COOPERATIVE BANK, LTD.


 
By:  /s/ Wen-Ching
Wang                                                           
           Name:  Wen-Ching Wang
           Title:    VP & General Manager






BANK OF TAIWAN, OFFSHORE BANKING BRANCH


 
By:  /s/ Li-Fen Jane                                                
           Name:  Li-Fen Jane
           Title:    SVP & General Manager




THE SHANGHAI COMMERCIAL & SAVINGS BANK, LTD. OFFSHORE BANKING BRANCH




By:  /s/ Wen-Chen
Chang                                                           
           Name:  Wen-Chen Chang
           Title:    Deputy Executive Vice President


By:  /s/ Kevin Shiao                                                
           Name:  Kevin Shiao
           Title:    Senior Vice President



 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 1



DROPPING TRANCHE A BANKS


1. Taiwan Cooperative Bank, Ltd.
2. Bank of Taiwan, Offshore Banking Branch
3. The Shanghai Commercial & Savings Bank, Ltd. Offshore Banking Branch





 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2


UPSIZING TRANCHE A BANKS


Bank
 
Tranche A Commitments immediately after the effectiveness of this Amendment
   
Tranche A Loans immediately after the effectiveness of this Amendment
 
Citibank, N.A., Sydney Branch
  $ A141,250,000     $ A141,250,000  
Westpac Banking Corporation
  $ A197,250,000     $ A197,250,000  
Commonwealth Bank of Australia
  $ A141,250,000     $ A141,250,000  
National Australia Bank Limited
  $ A141,250,000     $ A141,250,000  



 

--------------------------------------------------------------------------------

 

 